Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
 See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because Abstract exceeds more than 150 word (178 words). Correction is required. See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
In Claim 1:
 Limitation 1: “electric power control device”, is interpreted as, specifying 
 “the electric power control device to control operations of the travel unit and the implement unit according to operational states of the travel unit and the implement unit.” “Also it is configured to be able to appropriately distribute electric power outputted from a battery…” (see Para. [0019], [0027]  & FIG. 2)
Limitation 2: “operational state information acquisition section (unit)”, 112f interpretation of operational state information acquisition section will be as shown in Fig.3 and described in 
Limitation 3: “battery information acquisition section (unit)”, 112f interpretation of battery information acquisition section will be as shown in Fig.3 and described in paragraph [0037]. Battery information acquisition section (32) send information to distributed electric power calculation section(34).
Limitation 4: “advance operational mode (means) information” is interpreted as, 
specifying possible operational modes of the work vehicle that are stored in the storage section 33. The “possible operational modes of the work vehicle” means operational modes assumed to be taken by the riding electric lawnmower in it’s traveling, including specifically and at least a state of traveling without involving any lawn mowing work by the riding electric lawnmower and a state of traveling involving lawn mowing work. [0044]”
Limitation 5: The travel control unit 3, as defined in para. [0039] and FIG. 2, will be interpreted as “the left motor 21 and the right motor 22 as well as the left electric power supply section 41 and the right electric power supply section 42 .”
Limitation 6: “distributed electric power calculation section(unit)” 112f interpretation of distributed electric power calculation section will be as shown in Fig.3 and described in paragraph [0037]. Distributed electric power calculation section receives information from an operational state information acquisition section 31, a battery information acquisition section 32,  a storage section 33 and sends the information to travel  control device (1)
Limitation 7: “instruction section (unit)”, 112f interpretation of instruction section will be as shown in Fig.3 and described in paragraph [0037]. Instruction section receives
instructions from distributed electric power calculation section(34) and communicates to  travel  control device (1) , mower control device(5) and display control unit (10).

Claim 2: Devices, section and unit in claim 2 referred to objects originally found in claim 1. 
Claim 3: Devices and units in claim 3 referred to objects originally found in claim 1. 
Claim 4: Devices, sections and units in claim 4 referred to objects originally found in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka 
(EP 3326444A1) in view of Kishimoto (EP 3009286 A1)  
(Muraoka and Kishimoto were cited in IDS filed on 11/14/2019.)
Concerning Claim 1: Muraoka teaches the following elements,
An electric power control device for controlling electric power consumption of a work vehicle that travels while carrying out a utility work, the control device comprising:
a battery information acquisition section for acquiring battery information indicative of a state of a battery, which is mounted, on the work vehicle;
“[0026]The control unit 10 is provided with a battery voltage detection unit 38 for detecting the voltage of the battery 20, and a battery remaining charge detection unit 39 for detecting a remaining charge of the battery. The battery remaining charge detection unit 39 may consist of any per se known device for determining the state of charge (SOC) of the battery 20, and may be based on, not exclusively, a voltage measuring method, a coulomb count method, a cell modeling method and an impedance track method. The control unit 10 may be provided with at least one of the battery voltage detection unit 38 and the battery remaining charge detection unit 39.” ; (Also, see Fig.3 ref. to steps 38, 39)
“[0033] In the limit coefficient computation shown in Figure 5, the control unit 10 first determines in step SI1 if the remaining charge of the battery is equal to or less than a predetermined remaining charge determination value SOCth. The remaining charge determination value SOCth may be predetermined as a low state of the bat­tery, and, for example, may be 10 to 20% of a fully charged state…,”; (Also, see Fig.5 ref. to step SI1)

a storage section for storing in advance operational mode information specifying possible operational modes of the work vehicle; 
“[0030] the mode of operation of the control unit 10 is described in the following with reference to Figures 4 and 5. As shown in Figure 4, the control unit 10 awaits for a blade ON signal in step S1, and when a blade ON signal is received, the control unit 10 controls the work motor driver 31 accordingly or starts driving the work motor 8 in step S2…, When no blade ON signal is received, the control unit 10 stops the work motor 8 or keeps the work motor 8 stationary in step S7. In either case, the control flow proceeds to step S3.”
“[0031] in step S3 that follows step S2 or step S7, the control unit 10 awaits for a travel ON signal. When no travel ON signal is received in step S3, the control unit 10 proceeds to step S8 …, The limit coefficient K is a value that may range between O and 1, and the computation of the limit coefficient K in step S4 is performed according to the control flow shown in Figure 5”
“[0024] The control unit 10 consists of an electronic control circuit (ECU) including a microcomputer, ROM, RAM, a peripheral circuit, an input / output interface, drivers and the like. As shown in Figure 3, the control unit 10 is connected to the battery 20 and receives power supply from the battery 20…”
Examiner Note: Refer to application 164I1369/USPUB 2019281988, (“Para.[0044] The storage section 33 stores therein in advance operational mode information specifying possible operational modes of the work vehicle. Here, “possible operational modes of the work vehicle” means operational modes assumed to be taken by the riding electric lawnmower in it is traveling, including specifically and at least a state of traveling without involving any lawn mowing work by the riding electric lawnmower and a state of traveling involving lawn mowing work. The storage section 33 stores such operational mode information of such operational states in advance. The storage section 33 may store other operational mode information other than the operational mode information of such assumed operational states.”) “([0037] “…, the 

a travel unit that causes the work vehicle to travel based on … the battery information and the operational mode information; 
 “the battery information”
(“[0033] In the limit coefficient computation (calculation) shown in Figure 5, the control unit 10 first determines in step SI1 if the remaining charge of the battery is equal to or less than a predetermined remaining charge determination value SOCth. The remaining charge determination value SOCth may be predetermined as a low state of the battery, and, for example, may be 10 to 20% of a fully charged state. If the determination result in step SI1 is No, the control unit 10 sets the limit coefficient K to 1 (one) in step S15”; (computation means calculation) 
“[0034]    When the determination result in step SI1 is Yes, the control unit 10 determines in step S12 if the load of the work motor 8 is equal to or greater than a predetermined load determination value Lth. The load determination value Lth is a predetermined value that indicated a heavy load on the work motor 8. The load of the work motor 8 may be determined based on the current of the work motor 8 detected by the load detection unit 41. If the determination result in step S12 is No, the control unit 10 sets the limit coefficient K to 1 (one) in step S15”); (See, Fig.5 ref. to steps SI1-S15)
“operational mode information”
“[0030] the mode of operation of the control unit 10 is described in the following with reference to Figures 4 and 5. As shown in Figure 4, the control unit 10 awaits for a blade ON signal in step S1, and when a blade ON signal is received, the control unit 10 controls the work motor driver 31 accordingly or starts driving the work motor 8 in step S2…, When no blade ON signal is 
“[0031] in step S3 that follows step S2 or step S7, the control unit 10 awaits for a travel ON signal. When no travel ON signal is received in step S3, the control unit 10 proceeds to step S8 …” The limit coefficient K is a value that may range between O and 1, and the computation of the limit coefficient K in step S4 is performed according to the control flow shown in Figure 5”; (See, Fig.4 ref. to steps S3, S4 & S8)

a distributed electric power calculation section for calculating distributed electric powers of electric power outputted from the battery to be distributed respectively to the travel unit that causes the work vehicle to travel and an implement unit that effects the utility work;
“[0024]…, As shown in Figure 3, the control unit 10 is connected to the battery 20 and receives power supply from the battery 20. The control unit 10 is provided with motor drivers 31, 32 and 33 corresponding to the work motor 8 and the left and right travel motors 9L and 9R, respectively. The control unit 10 controls the operation of the motors 8, 9L and 9R by controlling the electric power supplied from the battery 20 to the motors 8, 9L and 9R via the motor drivers 31 to 33, for instance as a PWM control process”; 
( the work motor 8 is part of the implement unit that effects the utility work and the left and right travel motors 9L and 9R are part of the travel unit are controlled by electric power supplied ( means distributed) from the battery.)
 “[0033] In the limit coefficient computation (calculation) shown in Figure 5, the control unit 10 first determines in step SI1 if the remaining charge of the battery is equal to or less than a predetermined remaining charge determination value SOCth. The remaining charge determination value SOCth may be predetermined as a low state of the battery, and, for determination result in step SI1 is No, the control unit 10 sets the limit coefficient K to 1 (one) in step S15”; (computation means calculation) 
“[0034] when the determination result in step SI1 is yes, the control unit 10 determines in step S12 if the load of the work motor 8 is equal to or greater than a predetermined load determination value Lth. The load determination value Lth is a predetermined value that indicated a heavy load on the work motor 8. The load of the work motor 8 may be determined based on the current of the work motor 8 detected by the load detection unit 41. If the determination result in step S12 is No, the control unit 10 sets the limit coefficient K to 1 (one) in step S15.”
[0035] When the determination result in step S12 is Yes, the control unit 10 determines in step S13 if the commanded rotational speed of the travel motors 9L and 9R is equal to or greater than a predetermined rotational speed determination value Rth…,” 

and an instruction section for instructing the distributed electric powers to a travel control section that controls the travel unit and an implement control section that controls the implement unit, respectively.
“[0024] …, as shown in Figure 3, the control unit 10 is connected to the battery 20 and receives power supply from the battery 20. The control unit 10 is provided with motor drivers 31, 32 and 33 corresponding to the work motor 8 and the left and right travel motors 9L and 9R, respectively. The control unit 10 controls the operation of the motors 8, 9L and 9R by controlling the electric power supplied from the battery 20 to the motors 8, 9L and 9R via the motor drivers 31 to 33, for instance as a PWM control process”; 
“[0030] the mode of operation of the control unit 10 is described in the following with reference to Figures 4 and 5. As shown in Figure 4, the control unit 10 awaits for a blade ON signal in step S1, and when a blade ON signal is received, the control unit 10 controls the work motor driver 31 accordingly or starts driving the work motor 8 in step S2…, When no blade ON signal is received, the control unit 10 stops the work motor 8 or keeps the work motor 8 stationary in step S7. In either case, the control flow proceeds to step S3”;
“[0031] in step S3 that follows step S2 or step S7, the control unit 10 awaits for a travel ON signal. When no travel ON signal is received in step S3, the control unit 10 proceeds to step S8 …, The limit coefficient K is a value that may range between O and 1, and the computation of the limit coefficient K in step S4 is performed according to the control flow shown in Figure 5”
“[0032] In step S5 that follows step S4, the control unit 10 computes a target rotational speed of the travel motors 9L and 9R by multiplying the commanded rotational speed provided by the signal from the travel speed input unit 42 by the limit coefficient K. By this process, when the speed coefficient is smaller than 1, the target rotational speed is limited to a value smaller than the commanded rotational speed. In step S6 that follows step S5, the control unit 10 drives the left and right travel motors 9L and 9R via the left and right travel motor drivers 32 and 33, respectively, according to the target rotational speed. At this time, the control unit 10 performs a feedback control based…,”; 
(the work motor 8 is part of the implement unit that effects the utility work and the left and right travel motors 9L and 9R are part of the travel unit) 
“[0034] …, when the determination result at step S13 is No, the control unit 10 sets the limit coefficient K to 1 in step S15. When the determination result in step S13 is No, the control unit 10 sets the limit coefficient K to a predetermined value smaller than 1 in step S14…,

Muraoka does not teach,
an operational state information acquisition section for acquiring operational state information indicative of an operational state of the work vehicle;
an operational state information acquisition section for acquiring operational state information indicative of an operational state of the work vehicle;
“[0008] …, the state display section is configured to display whether the electricity storage apparatus is in a charging state or a discharging state. The state determination unit is configured to determine the state to be displayed on the state display section on the basis of a parameter, which corresponds to electricity, which is supplied to the electricity storage apparatus, or electricity, which is discharged from the electricity storage apparatus. The power transmission apparatus is configured so that the rotation speed ratio of the output shaft with respect to the input shaft is changed by changing of the rotation speed of the motor. The state determination unit is configured to determine whether or not to set the state to be displayed on the state display section to the charging state based on the magnitude relation of a first threshold and the parameter when the state displayed on the state display section most recently is the charging state. The state determination unit is configured to determine whether or not to set the state to be displayed on the state display section to the charging state based on the magnitude relation of a second threshold which is different from the first threshold and the parameter when the state displayed on the state display section most recently is not the charging state. The state determination unit is configured to determine whether or not to set the state to be displayed on the state…,”

In addition, Muraoka does not teach, “a travel unit that causes the work vehicle to travel, based on the operational state information,”
However, Kishimoto teaches, “a travel unit that causes the work vehicle to travel, based on the operational state information,”
. The work vehicle 1 is different from a typical automobile and output from the engine is utilized for operations by the working implement 3. Accordingly, variation in electrical power due to charging and discharging of the capacitor 64 is more severe than with a typical automobile. For this reason, there are states where variation in electrical power changes in spikes.”
“[0102] Fig. 10(c) shows an example of performing charging display and discharging display on the basis of the variation in electrical power in Fig. 10(b). In this example, there is discharging display in a case where electrical power has a positive value in Fig. 10(b) and there is charging display in a case where electrical power has a negative value in Fig. 10(b). If there is a case where charging display and discharging display as shown in Fig. 10(c) is displayed to an operator, it is difficult for the operator to visually confirm switching between discharging and charging over short time periods”;
(Also see para’s [0103-0104] and Figs. I1(a) and I1(d) to I1(g) are diagrams illustrating examples of charging display and discharging display in a case where a state determining process…)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka to include " an operational state information acquisition section for acquiring operational state information indicative of an operational state of the work vehicle; and “a travel unit that causes the work vehicle to travel, based on the operational state information,” as taught by Kishimoto. The motivation is to display on the screen all the necessary parameters including the battery charge & discharge status to keep the driver of the work vehicle informed to complete the work safely.

Concerning Claim 2: Muraoka teaches,
the electric power control device of claim 1, wherein the distributed electric power calculation section calculates the distributed electric powers with 19using at least one of a map which shows relationship between energy output table from the battery and system electric power consumption of the work vehicle 
“and a map that shows relationship between an operational state of the implement unit and a charged state of the battery.”( Muraoka)
“[0054] The first motor MG1 is connected with a capacitor 64 via a first inverter I1. The  second motor MG2 is connected to the capacitor 64 via a second inverter 12. The  third motor MG3 is connected with the capacitor 64 via a third inverter I3. The first inverter I1, the second inverter I2, and the third inverter I3 respectively drive the first motor MG1, the second motor MG2, and the third inverter I3. The first inverter I1, the second inverter I2, and the third inverter 13 are  connected to a booster BT. The booster BT converts the voltage of the capacitor 64 to a predetermined voltage. The predetermined voltage is a voltage  which is  necessary  for  the inverters  I1, I2, and  I3  to  drive the  motors  MG1, MG2, and  MG3”;
“[0055] The capacitor 64 functions as an electricity  storage apparatus which stores electricity which is generated by the motors MG1, MG2, and MG3. That is, the capacitor 64 stores electrical power which is generated by each of the motors MG1, MG2, and MG3 when the total amount of electrical power generated  by each of  the motors MG1, MG2, and MG3 is large. In addition, the capacitor  64 discharges  power when the total amount of electrical power consumed by each of the motors MG1, MG2, and MG3 is large. Here, a battery may be used as the electricity storage apparatus instead of the capacitor”
 is displayed using an electricity storage amount display section 53. The electricity storage amount display section 53 is provided in the monitor inside the operator's cab 6...,”

Concerning Claim 3: Muraoka does not teach, 
the electric power control device of claim 1, wherein the operational state information comprises travel unit information indicative of an operational state of the travel unit and 
However, Kishimoto teaches, 
the electric power control device of claim 1, wherein the operational state information comprises travel unit information indicative of an operational state of the travel unit 
“[0077] the state display section 52 and the electricity storage amount display section 53 are displayed in the vicinity of the central upper portion of the monitor 6a. The state display section 52 is arranged in the vicinity of the electricity storage amount display section 53. In the description from here onwards, a display portion where the state display section 52 and the electricity storage amount display section 53 are combined is referred to as a capacitor display unit 54.”;
 “[0078] the state display section 52 includes a first display element 55 and a second display element 56. The first display element 55 shows that the capacitor 64 is in the charging state. The second display element 56 shows that the capacitor 64 is in the discharging state. Each of the first display element 55 and the second display element 56 include three or more element pieces. The element pieces of the first display element 55 are shown in Fig. 5 in order from the left as 55a, 55b, and 55c, respectively. In addition, the element pieces of the second display element 56 are shown in order from the left as 56a, 56b, and 56c, respectively…,”;

 
and implement unit information indicative of an operational state of the implement unit.
“[0059]   …, using Fig. 3 and Fig. 4 in a case where the vehicle speed is accelerating forward from zero while the rotation speed of the engine 21 is maintained to be constant. Fig. 3 shows functions of the motors MG1, MG2, and MG3 and the states of the clutches in each mode. The Lo mode has an L1 mode and an L2 mode. The Hi mode has an H1 mode and an H2 mode. In Fig. 3, "M" has the meaning of the motors MG1, MG2, and MG3 functioning as a drive motor. "G" has  the meaning of the motors MG1, MG2, and MG3 functioning as a generator. "O" has the meaning of the clutch being in a state of connection. "X" has the meaning of the clutch being in a state of disconnection.”
“[0060] Fig. 4 shows the rotation speeds of each of the motors MG1, MG2, and MG3 with respect to vehicle speed. …,”
“[0056] The electricity amount which is stored in the capacitor 64 is displayed using an electricity storage amount display section 53. The electricity storage amount display section 53 is provided in the monitor inside the operator's cab 6.”
Examiner Note: 
Refer to application 164I1369/USPUB 2019281988, (“Para.[0039] In the instant embodiment, the operational state information corresponds to travel unit information indicative of an operational state of the travel control unit 3 (an example of “travel unit”). And implement unit information indicative of an operational state of the mower control unit 8 (an example of “implement unit”)…, Further, the mower control unit 8 corresponds to the mower motors 130a, 130b, 130c and the mower electric power supply section 43, shown in FIG. 2. …,)
Motors MG1, MG2, and MG3 in the above prior art Para’s [0059-0060] is analogous to “the mower control unit 8 corresponds to the mower motors 130a, 130b, 130c” in the application Para. [0039]

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka to include "the electric power control device of claim 1, wherein the operational state information comprises travel unit information indicative of an operational state of the travel unit and implement unit information indicative of an operational state of the implement unit" as taught by Kishimoto. The motivation is to display on the screen all the necessary parameters including the battery charge & discharge status to keep the driver of the work vehicle informed to complete the work safely without electric power shortage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka and Kishimoto as applied to Claim 1 above, further in view of Abe ( USPUB 20090189570 Al)
Concerning Claim 4: Muraoka does not teach, 
 the operational state information further comprises display information indicative of a display state of an instrument panel of the work vehicle;
the distributed electric power calculation section calculates also a distributed electric power to be distributed to the instrument panel; 
and the instruction section instructs the distributed electric power also to a display control unit, which controls display state of the instrument panel.
However, Kishimoto teaches the following: 
the electric power control device of claim 3, wherein: the operational state information further comprises display information indicative of a display state of an instrument panel of the work vehicle;
 “[0076]…,  Fig. 5 is a diagram showing a portion of a monitor 6a in the operator's cab 6. An enlarged diagram of the state display section 52 and the electricity storage amount display section 53 is also shown in Fig. 5. The monitor 6a is arranged 50	in front of the seat in an inner section of the operator's cab 6. The monitor 6a displays various types of pilot lights which are lighted during operations of devices such as the parking brake, a fuel gauge 58, a shift indicator 59 which shows the speed reduction ratio which is selected, and the like as shown in Fig. 5.”

and the instruction section instructs the distributed electric power also to a display control unit, which controls display state of the instrument panel.
“[0057] the work vehicle 1 is provided with a control unit 31. The control unit 31 applies command signals, which express command torque to each of the motors MG1, MG2, and MG3, to the respective inverters I1, I2, and   I3. In addition, the control unit 31 applies command signals…,”;
“[0074] the control unit 31 includes a state determination unit 51. The state determination unit 51 determines the state to be displayed on a state display section 52 on the basis of a parameter, which corresponds to electricity, which is supplied to the capacitor 64, or electricity, which is discharged from the capacitor 64. The state display section 52 displays whether the capacitor 64 is in the charging state or the discharging state. The state display section 52 is provided in a monitor which is inside the operator's cab 6…”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka to include " the operational state information further comprises display information indicative of a display state of an instrument panel of the work vehicle;…,  and the instruction section instructs the distributed electric power also to a display control unit which controls display state of the instrument panel" as taught by Kishimoto. The motivation is to display on the screen all the necessary parameters including the battery charge & discharge status to keep the driver of the work vehicle informed to complete the work safely.

Muraoka as modified by Kishimoto does not teach specifically, 
the distributed electric power calculation section calculates also a distributed electric power to be distributed to the instrument panel; 
However, Abe teaches, the distributed electric power calculation section calculates also a distributed electric power to be distributed to the instrument panel; 
“[0029] the display unit 7 is electrically connected to the electric power generation control device 4 for the vehicle alternator 3 through an L (light) terminal. That is, the L terminal of the vehicle alternator 3 is electrically connected to the display unit 7. The display unit 7 is a warning lamp for the vehicle alternator 3. The display unit 7 as the warning lamp is mounted on an instrument panel. Through the display unit 7, the electric power generation control device 4 provides warn- ing of occurring abnormal state of the electric power genera-tion in the vehicle alternator 3, and provides various notice to the vehicle driver or passengers.”
 
“[0030] FIG. 2 is a block diagram showing an detailed con-figuration of the vehicle control system equipped of the bat-tery current detection device 6 and the electric power genera-tion control device 4 of the vehicle alternator 3 according to the embodiment of the present invention. As shown in FIG. 2, the electric power generation control device 4 is comprised of a power transistor 10, a free wheel diode 12, an alternator speed detection unit 14, an electric-power 

(A display unit, which is analogous to instrument panel is part of the instrument panel as described above and gets the electric power from electric power genera-tion control device 4 as shown in FIG. 2, is a circuit diagram showing a schematic configuration of a charging circuit.)
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka, as modified by Kishimoto, to also include " the distributed electric power calculation section calculates also a distributed electric power to be distributed to the instrument panel; " as taught by Abe. The motivation is to display on the screen all the necessary parameters including the battery charge & discharge status to keep the driver of the work vehicle informed to complete the work safely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AHMED . SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668